Order affirmed, with ten dollars costs and disbursements. Matter of Farrell (205 App. Div. 443; affd., 236 N. Y. 603), invoked by the appellant, is not controlling. That ease turned upon the construction of the by-laws of the Brooklyn City Savings and Loan Association, organized under the Banking Law, which contained no affirmative provision prescribing that no one should be eligible for election to the office of director of the association unless nominated as provided in the by-laws. It was held that in the absence of such a provision it must be concluded that the provision for nominations was directory only. Here the by-laws provide for nominations, first, by the nominating committee of the association, to be posted not less than two weeks prior to the annual meeting; second, by independent nominations, to be posted not less than five days prior to such meeting, and, finally, that “ No candidates for directors shall be balloted for, other than those proposed in either one of these two ways.” Such provisions are not only reasonable but necessary. Young, Kapper, Hagarty and Davis, JJ., concur; Carswell, J., concurs in result.